Rosario v Haber (2017 NY Slip Op 00554)





Rosario v Haber


2017 NY Slip Op 00554


Decided on January 26, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 26, 2017

Acosta, J.P., Mazzarelli, Feinman, Webber, JJ.


2877 302884/13

[*1]Stephanie Rosario, Plaintiff-Appellant,
vNancy J. Haber, Administratrix of the Estate of Ira J. Panzer, et al., Defendants-Respondents.


Pollack, Pollack, Isaac & DeCicco, LLP, New York (Jillian Rosen of counsel), for appellant.
Gannon, Rosenfarb & Drossman, New York (Lisa L. Gokhulsingh of counsel), for respondents.

Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered April 14, 2015, which granted defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff seeks damages for injuries she sustained when she slipped on a puddle as she descended the stairs in defendants' building. Defendants established prima facie that they did not have constructive notice of the puddle, i.e., that they did not have an opportunity before plaintiff's accident to discover and remedy the condition on the stairs, through plaintiff's testimony that, two minutes before the accident, she had ascended the stairs without incident and had not noticed the puddle (see Rivera v 2160 Realty Co., L.L.C., 4 NY3d 837 [2005]; Early v Hilton Hotels Corp., 73 AD3d 559, 561 [1st Dept 2010]; Espinal v New York City Hous. Auth., 215 AD2d 281 [1st Dept 1995]).
In opposition, plaintiff submitted no evidence to show that the puddle did not come into existence during the two minutes that elapsed between her ascent and her descent on the stairs.
We have reviewed plaintiff's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 26, 2017
CLERK